Citation Nr: 1327452	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  07-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased disability rating for a bilateral foot disability, characterized as bilateral plantar fasciitis with a single 10 percent evaluation from September 1, 2005, to January 6, 2008, and defined as plantar fasciitis with osteoarthritis of the left and right feet with separate 10 percent disability ratings assigned to each foot since January 7, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  (Due to the current location of the Veteran's residence, jurisdiction of his appeal resides with the RO in Cleveland, Ohio.) 

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.  

In March 2011 and November 2012, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In a May 2013 rating decision, the RO granted service connection for right and left hallux valgus, assigning each a 0 percent rating effective September 1, 2005.  As the Veteran has not initiated an appeal of any aspect of that grant (to include the noncompensable rating, or effective date, assigned to those disorders), no issue pertaining to his hallux valgus is before the Board.

As noted in the prior remands, in December 2006, the Veteran filed a claim for service connection for "microbactria avian complex" as secondary to his service-connected pulmonary sarcoidosis, and, at the January 2011 hearing, he raised a claim for an increased rating for his service-connected panic and anxiety disorder.  Those issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.
Unfortunately, for the reasons set forth below, this appeal is once again being remanded to the RO.  VA will notify the Veteran if further action is required.  [This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.]  

REMAND

Regrettably, another remand is necessary for further evidentiary and procedural development of the Veteran's claim for increased ratings for his service-connected foot disabilities.  In the November 2012 remand, the Board asked in part that the AOJ accord the Veteran a new VA examination to determine the nature and extent of his service-connected bilateral plantar fasciitis with osteoarthritis-one in which the examiner discussed the presence and degree of various symptoms and whether each foot disorder represents a moderate, moderately severe, or severe disability.  

Then, depending on examination findings, the AOJ was asked to either redefine the disabilities to include hallux valgus or adjudicate the issue of entitlement to service connection for hallux valgus.  If hallux valgus was found to be a separate disability, then the AOJ was to accomplish any additional appropriate development, including providing the Veteran with proper VCAA notice, prior to adjudication.  

The Veteran underwent an examination in December 2012.  Although the examiner addressed a number of the Veteran's symptoms, the examiner did not discuss the presence and degree of deformity (including pronation, abduction, etc.).  Similarly, although the examiner noted that there was pain and inward displacement, the examiner did not quantify the extent of either symptom.  The examiner also did not discuss whether there was an indication of swelling on use.  Lastly, the examiner did not indicate whether the disability in each foot represents moderate, moderately severe, or severe disability.  Thus, another examination is needed, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that the above noted symptoms are encompassed in Diagnostic Code 5276 for flatfoot, that the Veteran's disabilities are currently evaluated under Diagnostic Code 5284, and that service connection for bilateral flatfoot was denied by the AMC in a May 2013 supplemental statement of the case (SSOC).  However, unless the record shows that those symptoms are not manifestations of the Veteran's service-connected plantar fasciitis with osteoarthritis, the Board must consider them in the evaluation of his disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam order) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.)  The Board also observes that there is a separate examination worksheet, entitled Flatfoot Questionnaire, for flatfoot that addresses the above symptoms.  Thus, on examination, the examiner should be asked to complete that worksheet.  The examiner should also be asked to determine, to the extent possible, which symptoms are attributable to the service-connected plantar fasciitis with osteoarthritis and which symptoms are attributable to flatfoot.

Based on the findings of the December 2012 examination, and an April 2013 VA medical opinion, the AMC found that the hallux valgus was a separate disability and granted service connection for left and right hallux valgus in the May 2013 rating decision.  The examination also showed that the Veteran had a bilateral flatfoot disability which the April 2013 medical opinion concluded was separate from his plantar fasciitis with osteoarthritis.  Instead of issuing a rating decision, as requested on the hallux valgus, the AMC denied service connection for the bilateral flatfoot disability in an SSOC.  An SSOC cannot be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case.  38 C.F.R. § 19.31 (2012).  Thus, the Veteran has not been properly notified of the decision and of his appellate rights.  As the outcome of any appeal pursued by the Veteran may affect the evaluation of the disabilities on appeal, the issue of entitlement to service connection for a bilateral flatfoot disorder is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Thus, the AOJ must adjudicate the issue in a rating decision and give the Veteran the opportunity to appeal the adjudication.

Lastly, in the May 2013 SSOC, the AMC reported the relevant findings of approrpiate VA medical records as well as the above-referenced examination, provided a lengthy discussion of the rationale for the denial of service connection for a bilateral flatfoot disability, and stated:

"After a careful review of the evidence of record, entitlement to an initial increased disability rating for a bilateral foot disability, characterized as bilateral plantar fasciitis with a single 10 percent evaluation from September 1, 2005, to January 6, 2008, and defined as plantar fasciitis with osteoarthritis of the left and right feet with separate 10 percent disability ratings assigned to each foot since January 7, 2008 is denied.  The preponderance of the evidence does not more nearly approximate the criteria needed for the next higher evaluations prior to or since January 7, 2008."  

Given the reasons and bases in the SSOC, which do not include a discussion of any diagnostic codes, the record is unclear as to whether the AMC properly evaluated the Veteran's disabilities.  Thus, readjudication of the initial increased rating claim on appeal is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate (in a rating decision) a claim for service connection for a bilateral flatfoot disorder and give the Veteran the opportunity to appeal the adjudication.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral plantar fasciitis with osteoarthritis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any testing deemed necessary must be performed.  All pertinent pathology associated with the service-connected foot disabilities must be noted in the examination report.  The examiner should also complete the Flatfoot Questionnaire.

The examiner must discuss the presence (including degree) or absence of deformity (including pronation, abduction, etc.), pain or tenderness on manipulation and use, indication of swelling on use, characteristic callosities, inward displacement, and spasm of the tendo achillis on manipulation; whether the Veteran's symptoms improve with orthopedic shoes or appliances; and whether the disability in each foot represents a moderate, moderately severe, or severe disability.  The examiner must also determine, if possible, which symptoms are attributable to the service-connected plantar fasciitis with osteoarthritis and which symptoms are attributable to flatfoot.  A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the claim for an initial increased disability rating for a bilateral foot disability characterized as bilateral plantar fasciitis with a single 10 percent evaluation from September 1, 2005, to January 6, 2008, and defined as plantar fasciitis with osteoarthritis of the left and right feet with separate 10 percent disability ratings assigned to each foot since January 7, 2008.  [In adjudicating this claim, specifically set forth in a rating action whether the currently service-connected plantar fasciitis with osteoarthritis includes a bilateral flatfoot disorder.]  If any aspect of this claim remains denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

